Exhibit 10.2

 

Board Approved Form — 26 July 2017

Effective — 15 September 2017

 

NABRIVA THERAPEUTICS plc

 

2017 SHARE INCENTIVE PLAN

 

1.                                      Purpose

 

The purpose of this 2017 Share Incentive Plan (the “Plan”) of Nabriva
Therapeutics plc a public limited company organized under the laws of the
Republic of Ireland (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the United States Internal Revenue Code of 1986, as amended,
and any regulations thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.                                      Eligibility

 

All of the Company’s employees are eligible to be granted Awards (as defined
below) under the Plan.  Each person who is granted an Award under the Plan,
including any sub-plan of the Plan, is deemed a “Participant.”  The Plan
provides for the following types of awards, each of which is referred to as an
“Award”:  Options (as defined in Section 5), SARs (as defined in Section 6),
Restricted Shares (as defined in Section 7), RSUs (as defined in Section 7) and
Other Share-Based Awards (as defined in Section 8).  Except as otherwise
provided by the Plan, each Award may be made alone or in addition or in relation
to any other Award.  The terms of each Award need not be identical, and the
Board need not treat Participants uniformly.

 

3.                                      Administration and Delegation

 

(a)                                 Administration by Board of Directors.  The
Plan will be administered by the Board.  The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable.  The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan.  The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award.  All actions and decisions
by the Board with respect to the Plan and any Awards shall be made in the
Board’s discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award.

 

--------------------------------------------------------------------------------


 

(b)                                 Appointment of Committees.  To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”).  All references in the Plan to the “Board” shall mean the Board or
a Committee of the Board or the officers referred to in Section 3(c) to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.

 

(c)                                  Delegation to Officers. Subject to any
requirements of applicable law, the Board may delegate to one or more officers
of the Company the power to grant Awards (subject to any limitations under the
Plan) to employees or officers of the Company and to exercise such other powers
under the Plan as the Board may determine, provided that the Board shall fix the
terms of Awards to be granted by such officers, the maximum number of shares
subject to Awards that the officers may grant, and the time period in which such
Awards may be granted; and provided further, that no officer shall be authorized
to grant Awards to any “executive officer” of the Company (as defined by
Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or to any “officer” of the Company (as defined by Rule 16a-1(f) under the
Exchange Act).

 

4.                                      Shares Available for Awards

 

(a)                                 Number of Shares; Share Counting.

 

(1)                                 Authorized Number of Shares.  Subject to
adjustment under Section 10, Awards may be made under the Plan (any or all of
which Awards may be in the form of Incentive Share Options (as defined in
Section 5(b)) for up to the sum of:

 

(A)                               3,000,000 ordinary shares of the Company (the
“Ordinary Shares”); plus

 

(B)                               Such additional number of Ordinary Shares (up
to 923,283) as is equal to the sum of the number of Ordinary Shares reserved for
issuance under the Company’s Amended and Restated Stock Option Plan 2015, As
Amended (the “2015 Plan”) that remained available for grant under the 2015 Plan
as of immediately prior to the Company’s 2017 stockholder meeting and the number
of Ordinary Shares subject to awards granted under the 2015 Plan that expire,
terminate or are otherwise surrendered, cancelled, forfeited or repurchased at
their original repurchase price pursuant to contractual repurchase provisions
(subject, however, in the case of incentive stock options to any limitations
under the Internal Revenue Code); plus

 

(C)                               an annual increase to the number of Ordinary
Shares issuable hereunder, to be added on the first day of each fiscal year,
beginning in the fiscal year ending December 31, 2018 and continuing for each
fiscal year until, and including, the fiscal year ending December 31, 2027,
equal to the least of (i) 2,000,000 Ordinary Shares, (ii) 4% of the outstanding
Ordinary Shares on such date, and (iii) an amount determined by the Board.

 

Ordinary Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

 

2

--------------------------------------------------------------------------------


 

(2)                                 Share Counting.  For purposes of counting
the number of shares available for the grant of Awards under the Plan under this
Section 4(a) and under the sublimit contained in Section 4(b):

 

(A)                               all Ordinary Shares covered by SARs shall be
counted against the number of shares available for the grant of Awards under the
Plan and against the sublimit referenced in the first clause of this
Section 4(a)(2);  provided, however, that (i) SARs that may be settled only in
cash shall not be so counted and (ii) if the Company grants a SAR in tandem with
an Option for the same number of Ordinary Shares and provides that only one such
Award may be exercised (a “Tandem SAR”), only the shares covered by the Option,
and not the shares covered by the Tandem SAR, shall be so counted, and the
expiration of one in connection with the other’s exercise will not restore
shares to the Plan;

 

(B)                               if any Award (i) expires or is terminated,
surrendered or cancelled without having been fully exercised or is forfeited in
whole or in part (including as the result of Ordinary Shares subject to such
Award being repurchased by the Company at the original issuance price pursuant
to a contractual repurchase right) or (ii) results in any Ordinary Shares not
being issued (including as a result of a SAR that was settleable either in cash
or in shares actually being settled in cash), the unused Ordinary Shares covered
by such Award shall again be available for the grant of Awards; provided,
however, that (1) in the case of Incentive Share Options, the foregoing shall be
subject to any limitations under the Code, (2) in the case of the exercise of a
SAR, the number of shares counted against the shares available under the Plan
and against the sublimit referenced in the first clause of this
Section 4(a)(2) shall be the full number of shares subject to the SAR multiplied
by the percentage of the SAR actually exercised, regardless of the number of
shares actually used to settle such SAR upon exercise and (3) the shares covered
by a Tandem SAR shall not again become available for grant upon the expiration
or termination of such Tandem SAR;

 

(C)                               Ordinary Shares delivered (either by actual
delivery, attestation, or net exercise) to the Company by a Participant to
(i) purchase Ordinary Shares upon the exercise of an Award or (ii) satisfy tax
withholding obligations with respect to Awards (including shares retained from
the Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; and

 

(D)                               Ordinary Shares repurchased by the Company on
the open market using the proceeds from the exercise of an Award shall not
increase the number of shares available for future grant of Awards.

 

(b)                                 Section 162(m) Per-Participant Limit.
Subject to adjustment under Section 10, the maximum number of Ordinary Shares
with respect to which Awards may be granted to any Participant under the Plan
shall be 200,000 per fiscal year.  For purposes of the foregoing limit, the
combination of an Option in tandem with a SAR shall be treated as a single
Award.  The per-Participant limit described in this Section 4(b)(1) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Substitute Awards.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or shares of an entity, the Board may grant Awards in
substitution for any options or other shares or share-based awards granted by
such entity or an affiliate thereof.  Substitute Awards may be granted on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan.  Substitute Awards shall not count
against the overall share limit set forth in Section 4(a)(1) or any sublimits
contained in the Plan, except as may be required by reason of Section 422 and
related provisions of the Code.

 

5.                                      Share Options

 

(a)                                 General.  The Board may grant options to
purchase Ordinary Shares (each, an “Option”) and determine the number of
Ordinary Shares to be covered by each Option, the exercise price of each Option
and the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
the Board considers necessary or advisable.

 

(b)                                 Incentive Share Options.  An Option that the
Board intends to be an “incentive share option” as defined in Section 422 of the
Code (an “Incentive Share Option”) shall only be granted to employees of Nabriva
Therapeutics plc, any of Nabriva Therapeutics plc’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Share Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code.  An Option that
is not intended to be an Incentive Share Option shall be designated a
“Nonstatutory Share Option.”  The Company shall have no liability to a
Participant, or any other person, if an Option (or any part thereof) that is
intended to be an Incentive Share Option is not an Incentive Share Option or if
the Company converts an Incentive Share Option to a Nonstatutory Share Option.

 

(c)                                  Exercise Price. The Board shall establish
the exercise price of each Option or the formula by which such exercise price
will be determined provided that in all cases it will not be less than the
nominal value of an Ordinary Share.  The exercise price shall be specified in
the applicable Option agreement which may be electronic. The exercise price
shall be not less than 100% of the Grant Date Fair Market Value (as defined
below) of the Ordinary Shares on the date the Option is granted; provided that
if the Board approves the grant of an Option with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the Grant Date Fair Market Value on such future date.  “Grant Date Fair Market
Value” of an Ordinary Share for purposes of the Plan will be determined as
follows:

 

(1)                                 if the Ordinary Shares trade on a national
securities exchange, the closing sale price (for the primary trading session) on
the date of grant; or

 

(2)                                 if the Ordinary Shares do not trade on any
such exchange, the average of the closing bid and asked prices on the date of
grant as reported by an over-the-counter marketplace designated by the Board; or

 

4

--------------------------------------------------------------------------------


 

(3)                                 if the Ordinary Shares are not publicly
traded, the Board will determine the Grant Date Fair Market Value for purposes
of the Plan using any measure of value it determines to be appropriate
(including, as it considers appropriate, relying on appraisals) in a manner
consistent with the valuation principles under Code Section 409A, except as the
Board may expressly determine otherwise.

 

For any date that is not a trading day, the Grant Date Fair Market Value of an
Ordinary Share for such date will be determined by using the closing sale price
or average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

 

The Board has sole discretion to determine the Grant Date Fair Market Value for
purposes of the Plan, and all Awards are conditioned on the participants’
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different determination.

 

(d)                                 Duration of Options.  Each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable Option agreement; provided, however, that no
Option will be granted with a term in excess of 10 years.

 

(e)                                  Exercise of Options.  Options may be
exercised by delivery to the Company of a notice of exercise in a form (which
may be electronic) approved by the Company, together with payment in full (in
the manner specified in Section 5(f)) of the exercise price for the number of
shares for which the Option is exercised.  Ordinary Shares subject to the Option
will be delivered by the Company as soon as practicable following exercise.

 

(f)                                   Payment Upon Exercise.  Ordinary Shares
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 except as may otherwise be provided in the
applicable Option agreement or approved by the Board, by (i) delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding or (ii) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;

 

(3)                                 to the extent provided for in the applicable
Option agreement or approved by the Board, and subject to compliance with
applicable law, by delivery (either by actual delivery or attestation) of
Ordinary Shares owned by the Participant valued at their fair market value
(valued in the manner determined by (or in a manner approved by) the Board),
provided (i) such method of payment is then permitted under applicable law,
(ii) such Ordinary Shares, if acquired directly from the Company, were owned by
the Participant for such minimum period of

 

5

--------------------------------------------------------------------------------


 

time, if any, as may be established by the Board and (iii) such Ordinary Shares
are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements;

 

(4)                                 to the extent provided for in the applicable
Nonstatutory Share Option agreement or approved by the Board, and subject to
compliance with applicable law, by delivery of a notice of “net exercise” to the
Company, as a result of which the Participant would receive (i) the number of
shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of an
Ordinary Share (valued in the manner determined by (or in a manner approved by)
the Board) on the date of exercise;

 

(5)                                 to the extent permitted by applicable law
and provided for in the applicable Option agreement or approved by the Board, by
payment of such other lawful consideration as the Board may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

(g)                                  Limitation on Repricing.  Unless such
action is approved by the Company’s shareholders, the Company may not (except as
provided for under Section 10):  (1) amend any outstanding Option granted under
the Plan to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option, (2) cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of Ordinary
Shares and having an exercise price per share lower than the then-current
exercise price per share of the cancelled option, (3) cancel in exchange for a
cash payment any outstanding Option with an exercise price per share above the
then-current fair market value of an Ordinary Share (valued in the manner
determined by (or in a manner approved by) the Board), or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the NASDAQ Stock Market (“NASDAQ”).

 

(h)                                 No Reload Options.  No Option granted under
the Plan shall contain any provision entitling the Participant to the automatic
grant of additional Options in connection with any exercise of the original
Option.

 

(i)                                     No Dividend Equivalents.  No Option
shall provide for the payment or accrual of dividend equivalents.

 

6.                                      Share Appreciation Rights

 

(a)                                 General.  The Board may grant Awards
consisting of share appreciation rights (“SARs”) entitling the holder, upon
exercise, to receive a number of Ordinary Shares or cash or a combination
thereof (such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the fair market value of an
Ordinary Share (valued in the manner determined by (or in a manner approved by)
the Board) over the measurement price established pursuant to Section 6(b).  The
date as of which such appreciation is determined shall be the exercise date. 
The SAR agreement may be in written or electronic form.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Measurement Price.  The Board shall
establish the measurement price of each SAR and specify it in the applicable SAR
agreement.  The measurement price shall not be less than 100% of the Grant Date
Fair Market Value of an Ordinary Share on the date the SAR is granted; provided
that if the Board approves the grant of a SAR effective as of a future date, the
measurement price shall be not less than 100% of the Grant Date Fair Market
Value on such future date.

 

(c)                                  Duration of SARs.  Each SAR shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable SAR agreement; provided, however, that no SAR will
be granted with a term in excess of 10 years.

 

(d)                                 Exercise of SARs.  SARs may be exercised by
delivery to the Company of a notice of exercise in a form (which may be
electronic) approved by the Company, together with any other documents required
by the Board.

 

(e)                                  Limitation on Repricing.  Unless such
action is approved by the Company’s shareholders, the Company may not (except as
provided for under Section 10):  (1) amend any outstanding SAR granted under the
Plan to provide a measurement price per share that is lower than the
then-current measurement price per share of such outstanding SAR, (2) cancel any
outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of Ordinary
Shares and having a measurement price per share lower than the then-current
measurement price per share of the cancelled SAR, (3) cancel in exchange for a
cash payment any outstanding SAR with a measurement price per share above the
then-current fair market value of the Ordinary Shares (valued in the manner
determined by (or in a manner approved by) the Board), or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the NASDAQ.

 

(f)                                   No Reload SARs.  No SAR granted under the
Plan shall contain any provision entitling the Participant to the automatic
grant of additional SARs in connection with any exercise of the original SAR.

 

(g)                                  No Dividend Equivalents.  No SAR shall
provide for the payment or accrual of dividend equivalents.

 

7.                                      Restricted Shares; RSUs

 

(a)                                 General.  The Board may grant Awards
entitling recipients to acquire Ordinary Shares (“Restricted Shares”), subject
to the right of the Company to repurchase (in accordance with applicable law and
the award agreement) all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.  The
Board may also grant Awards entitling the recipient to receive Ordinary Shares
or cash to be delivered at the time such Award vests (“RSUs”).

 

(b)                                 Terms and Conditions for Restricted Shares
and RSUs.  The Board shall determine the terms and conditions of Restricted
Shares and RSUs, including the conditions for

 

7

--------------------------------------------------------------------------------


 

vesting and repurchase (or forfeiture) and the issue price, if any.  The award
agreement with respect to Restricted Shares or RSUs, as applicable, may be in
written or electronic form.

 

(c)                                  Additional Provisions Relating to
Restricted Shares.

 

(1)                                 Dividends.  Unless otherwise provided in the
applicable Award agreement, any dividends (whether paid in cash, shares or
property) declared and paid by the Company with respect to Restricted Shares
(“Unvested Dividends”) shall be paid to the Participant only if and when such
shares become free from the restrictions on transferability and forfeitability
that apply to such shares.  Each payment of Unvested Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
shareholders of that class of shares or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying Restricted Shares.  No
interest will be paid on Unvested Dividends.

 

(2)                                 Share Certificates.  The Company may require
that any share certificates issued in respect of Restricted Shares, as well as
dividends or distributions paid on such Restricted Shares, shall be deposited in
escrow by the Participant, together with a share power endorsed in blank, with
the Company (or its designee).  At the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or if the Participant has died,
to his or her Designated Beneficiary.  “Designated Beneficiary” means (i) the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

 

(d)                                 Additional Provisions Relating to RSUs.

 

(1)                                 Settlement.  Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each RSU,
the Participant shall be entitled to receive from the Company the number of
Ordinary Shares specified in the Award agreement or (if so provided in the
applicable Award agreement or otherwise determined by the Board) an amount of
cash equal to the fair market value (valued in the manner determined by (or in a
manner approved by) the Board) of such number of shares or a combination
thereof.  The Board may provide that settlement of RSUs shall be deferred, on a
mandatory basis or at the election of the Participant, in a manner that complies
with Section 409A of the Code or any successor provision thereto, and the
regulations thereunder (“Section 409A”).

 

(2)                                 Voting Rights.  A Participant shall have no
voting rights with respect to any RSUs.

 

(3)                                 Dividend Equivalents.  The Award agreement
for RSUs may provide Participants with the right to receive an amount equal to
any dividends or other distributions declared and paid on an equal number of
outstanding Ordinary Shares (“Dividend Equivalents”).  Dividend Equivalents may
be paid currently or credited to an account for the Participant, may be settled
in cash and/or Ordinary Shares and shall be subject to the same restrictions on
transfer

 

8

--------------------------------------------------------------------------------


 

and forfeitability as the RSUs with respect to which paid, in each case to the
extent provided in the Award agreement.  No interest will be paid on Dividend
Equivalents.

 

8.                                      Other Share-Based Awards

 

(a)                                 General.  The Board may grant other Awards
of Ordinary Shares, and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, Ordinary Shares or other property
(“Other Share-Based Awards”).  Such Other Share-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled.  Other Share-Based Awards may be paid in Ordinary Shares or
cash, as the Board shall determine.

 

(b)                                 Terms and Conditions.  Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Share-Based Award, including any purchase price applicable thereto.

 

(c)                                  Dividend Equivalents.  The Award agreement
for an Other Share-Based Award may provide Participants with the right to
receive Dividend Equivalents.  Dividend Equivalents may be paid currently or
credited to an account for the Participant, may be settled in cash and/or
Ordinary Shares and shall be subject to the same restrictions on transfer and
forfeitability as the Other Share-Based Award with respect to which paid, in
each case to the extent provided in the Award agreement.  No interest will be
paid on Dividend Equivalents.

 

9.                                      Performance Awards.

 

(a)                                 Grants.  Restricted Shares, RSUs and Other
Share-Based Awards under the Plan may be made subject to the achievement of
performance goals pursuant to this Section 9 (“Performance Awards”).

 

(b)                                 Committee.  Grants of Performance Awards to
any Covered Employee (as defined below) intended to qualify as
“performance-based compensation” under Section 162(m) (“Performance-Based
Compensation”) shall be made only by a Committee (or a subcommittee of a
Committee) comprised solely of two or more directors eligible to serve on a
committee making Awards qualifying as “performance-based compensation” under
Section 162(m).  In the case of such Awards granted to Covered Employees,
references to the Board or to a Committee shall be treated as referring to such
Committee (or subcommittee).  “Covered Employee” shall mean any person who is,
or whom the Committee, in its discretion, determines may be, a “covered
employee” under Section 162(m)(3) of the Code.

 

(c)                                  Performance Measures.  For any Award that
is intended to qualify as Performance-Based Compensation, the Committee shall
specify that the degree of granting, vesting and/or payout shall be subject to
the achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following, which may be
determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee:  net income, earnings before or
after discontinued operations, interest, taxes, depreciation and/or
amortization, operating profit before or after discontinued operations and/or
taxes, sales, sales growth, earnings growth, cash flow or cash

 

9

--------------------------------------------------------------------------------


 

position, gross margins, share price, market share, return on sales, assets,
equity or investment, improvement of financial ratings, achievement of balance
sheet or income statement objectives or total shareholder return.  Such goals
may reflect absolute entity or business unit performance or a relative
comparison to the performance of a peer group of entities or other external
measure of the selected performance criteria and may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated.  The Committee may specify that such performance measures
shall be adjusted to exclude any one or more of (i) non-recurring or unusual
gains or losses, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, (v) fluctuation in foreign currency exchange
rates, and (vi) charges for restructuring and rationalization programs.  Such
performance measures:  (x) may vary by Participant and may be different for
different Awards; (y) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and
(z) shall be set by the Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m).  Awards that
are not intended to qualify as Performance-Based Compensation may be based on
these or such other performance measures as the Board may determine.

 

(d)                                 Adjustments.  Notwithstanding any provision
of the Plan, with respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the number of shares payable pursuant to such Award, and the Committee
may not waive the achievement of the applicable performance measures except in
the case of the death or disability of the Participant or a change in control of
the Company.

 

(e)                                  Other.  The Committee shall have the power
to impose such other restrictions on Performance Awards as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.

 

10.                               Adjustments for Changes in Ordinary Shares and
Certain Other Events

 

(a)                                 Changes in Capitalization.  In the event of
any alteration or reorganization whatsoever taking place in the capital
structure of the Company whether by way of share split, reverse share split,
share dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Ordinary Shares other than an ordinary
cash dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding award of Restricted
Shares and (vi) the share and per-share-related provisions and the purchase
price, if any, of each outstanding RSU and each Other Share-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board.  Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Ordinary Shares by means of a share dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for

 

10

--------------------------------------------------------------------------------


 

such dividend), then an optionee who exercises an Option between the record date
and the distribution date for such share dividend shall be entitled to receive,
on the distribution date, the share dividend with respect to the Ordinary Shares
acquired upon such Option exercise, notwithstanding the fact that such shares
were not outstanding as of the close of business on the record date for such
share dividend.

 

(b)                                 Reorganization Events.

 

(1)                                 Definition.  A “Reorganization Event” shall
mean:  (a) any merger or consolidation of the Company with or into another
entity as a result of which all of the Ordinary Shares of the Company are
converted into or exchanged for the right to receive cash, securities or other
property or is canceled, (b) any transfer or disposition of all of the Ordinary
Shares of the Company for cash, securities or other property pursuant to a share
exchange or other transaction or (c) any liquidation or dissolution of the
Company.  For the avoidance of doubt, any one or more of the above events may be
effected pursuant to (A) a compromise or arrangement sanctioned by the court
under Chapter 1 of Part 9 of the Companies Act 2014 of the Republic of Ireland
or (B) otherwise under Part 9 of the Companies Act 2014 of the Republic of
Ireland or (C) otherwise under the Companies Act 2014 of the Republic of
Ireland.

 

(2)                                 Consequences of a Reorganization Event on
Awards Other than Restricted Shares.

 

(A)                               In connection with a Reorganization Event, the
Board may take any one or more of the following actions as to all or any (or any
portion of) outstanding Awards other than Restricted Shares on such terms as the
Board determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant):  (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unvested Awards will be
forfeited immediately prior to the consummation of such Reorganization Event
and/ or that all of the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant (to the extent then exercisable) within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become exercisable, realizable or deliverable, or restrictions applicable
to an Award shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Ordinary Shares will receive upon consummation thereof
a cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to Participants with
respect to each Award held by a Participant equal to (A) the number of Ordinary
Shares subject to the vested portion of the Award (after giving effect to any
acceleration of vesting that occurs upon or immediately prior to such
Reorganization Event) multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) the exercise, measurement or purchase price of such
Award and any applicable tax withholdings, in exchange for the termination of
such Award, (v) provide that, in connection with a liquidation or dissolution of
the Company, Awards shall convert into the right to receive liquidation proceeds
(if applicable, net of the exercise, measurement or purchase price thereof and
any applicable tax withholdings) and (vi) any combination of the foregoing.  In
taking any of the actions permitted

 

11

--------------------------------------------------------------------------------


 

under this Section 10(b)(2)(A), the Board shall not be obligated by the Plan to
treat all Awards, all Awards held by a Participant, or all Awards of the same
type, identically.

 

(B)                               Notwithstanding the terms of
Section 10(b)(2)(A)(i), in the case of outstanding RSUs that are subject to
Section 409A: (i) if the applicable RSU agreement provides that the RSUs shall
be settled upon a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event constitutes
such a “change in control event”, then no assumption or substitution shall be
permitted pursuant to Section 10(b)(2)(A)(i) and the RSUs shall instead be
settled in accordance with the terms of the applicable RSU agreement; and
(ii) the Board may only undertake the actions set forth in clauses (iii),
(iv) or (v) of Section 10(b)(2)(A) if the Reorganization Event constitutes a
“change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A; if the Reorganization Event is not a “change in control event” as
so defined or such action is not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the RSUs
pursuant to clause (i) of Section 10(b)(2)(A), then the unvested RSUs shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.

 

(C)                               For purposes of Section 10(b)(2)(A)(i), an
Award (other than Restricted Shares) shall be considered assumed if, following
consummation of the Reorganization Event, such Award confers the right to
purchase or receive pursuant to the terms of such Award, for each Ordinary Share
subject to the Award immediately prior to the consummation of the Reorganization
Event, the consideration (whether cash, securities or other property) received
as a result of the Reorganization Event by holders of Ordinary Shares for each
Ordinary Share held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Ordinary
Shares); provided, however, that if the consideration received as a result of
the Reorganization Event is not solely ordinary shares of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of ordinary shares of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding
Ordinary Shares as a result of the Reorganization Event.

 

(3)                                 Consequences of a Reorganization Event on
Restricted Shares.  Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company with respect to outstanding Restricted Shares shall inure to the
benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Ordinary
Shares were converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to such
Restricted Shares; provided, however, that the Board may either provide for
termination or deemed satisfaction of such repurchase or other rights under the
instrument evidencing any Restricted Shares or any other agreement between a
Participant and the Company, either initially or by amendment, or provide for
forfeiture of such Restricted Shares if issued at no cost. Upon the occurrence
of a Reorganization Event involving

 

12

--------------------------------------------------------------------------------


 

the liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Shares or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Shares then outstanding shall automatically be
deemed terminated or satisfied.

 

11.                               General Provisions Applicable to Awards

 

(a)                                 Transferability of Awards.  Awards shall not
be sold, assigned, transferred, pledged or otherwise encumbered by a
Participant, either voluntarily or by operation of law, except by will or the
laws of descent and distribution or, other than in the case of an Incentive
Share Option, pursuant to a qualified domestic relations order, and, during the
life of the Participant, shall be exercisable only by the Participant; provided,
however, that, except with respect to Awards subject to Section 409A, the Board
may permit or provide in an Award for the gratuitous transfer of the Award by
the Participant to or for the benefit of any immediate family member, family
trust or other entity established for the benefit of the Participant and/or an
immediate family member thereof if the Company would be eligible to use a
Form S-8 under the Securities Act of 1933, as amended for the registration of
the sale of the Ordinary Shares subject to such Award to such proposed
transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award.  References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.  For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company.

 

(b)                                 Documentation.  Each Award shall be
evidenced in such form (written, electronic or otherwise) as the Board shall
determine.  Each Award may contain terms and conditions in addition to those set
forth in the Plan.

 

(c)                                  Termination of Service.  The Board shall
determine the effect on an Award of the disability, death, termination or other
cessation of employment, authorized leave of absence or other change in the
employment of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights, or receive any
benefits, under an Award.

 

(d)                                 Withholding.  The Participant must satisfy
all applicable federal, state, and local or other income and employment tax
withholding obligations before the Company will deliver share certificates or
otherwise recognize ownership of Ordinary Shares under an Award.  The Company
may elect to satisfy the withholding obligations through additional withholding
on salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations.  Payment of withholding obligations is due before
the Company will issue any shares on exercise, vesting or release from
forfeiture of an Award or at the same time as payment of the exercise or
purchase price, unless the Company determines otherwise.  If provided for in an
Award or approved by the Committee, a Participant may satisfy the tax
obligations in whole or in part by delivery (either by actual delivery or
attestation) of Ordinary Shares, including shares retained from the Award

 

13

--------------------------------------------------------------------------------


 

creating the tax obligation, valued at their fair market value (valued in the
manner determined by (or in a manner approved by) the Company); provided,
however, except as otherwise provided by the Committee, that the total tax
withholding where shares are being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain Ordinary Shares having a
fair market value (determined by, or in a manner approved by, the Company)  that
exceeds the statutory minimum applicable withholding tax without financial
accounting implications or the Company is withholding in a jurisdiction that
does not have a statutory minimum withholding tax, the Company may retain such
number of Ordinary Shares (up to the number of shares having a fair market value
equal to the maximum individual statutory rate of tax (determined by, or in a
manner approved by, the Company)) as the Company shall determine in its sole
discretion to satisfy the tax liability associated with any Award.  Shares used
to satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.

 

(e)                                  Amendment of Award.  Except as otherwise
provided in Section 5(g), 6(e) and 9, the Board may amend, modify or terminate
any outstanding Award, including but not limited to, substituting therefor
another Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Share Option to a Nonstatutory Share
Option.  The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 10.

 

(f)                                   Conditions on Delivery of Shares. 
Notwithstanding any other provision of this Plan, (a) the Company shall not be
obliged to issue any Ordinary Shares pursuant to an Award unless at least the
par value of such newly issued Ordinary Share has been fully paid in advance in
accordance with all applicable law (which requirement may mean the holder of an
Award is obliged to make such payment) and (b) the Company will not be obligated
to deliver any Ordinary Shares pursuant to the Plan or to remove restrictions
from shares previously issued or delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

 

(g)                                  Acceleration.  The Board may at any time
provide that any Award shall become immediately exercisable in whole or in part,
free from some or all restrictions or conditions or otherwise realizable in
whole or in part, as the case may be.

 

12.                               Miscellaneous

 

(a)                                 No Right To Employment.  No person shall
have any claim or right to be granted an Award by virtue of the adoption of the
Plan, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment or any other relationship with the

 

14

--------------------------------------------------------------------------------


 

Company.  The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.

 

(b)                                 No Rights As Shareholder; Clawback.  Subject
to the provisions of the applicable Award, no Participant or Designated
Beneficiary shall have any rights as a shareholder with respect to any Ordinary
Shares to be issued with respect to an Award until becoming the record holder of
such shares.  In accepting an Award under the Plan, the Participant agrees to be
bound by any clawback policy that the Company has in effect or may adopt in the
future.

 

(c)                                  Effective Date and Term of Plan.  The Plan
shall become effective on the date the Plan is approved by the Company’s
shareholders (the “Effective Date”).  No Awards shall be granted under the Plan
after the expiration of 10 years from the Effective Date, but Awards previously
granted may extend beyond that date.

 

(d)                                 Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time provided that
(i) to the extent required by Section 162(m), no Award granted to a Participant
that is intended to comply with Section 162(m) after the date of such amendment
shall become exercisable, realizable or vested, as applicable to such Award,
unless and until the Company’s shareholders approve such amendment in the manner
required by Section 162(m); (ii) no amendment that would require shareholder
approval under the rules of the national securities exchange on which the
Company then maintains its primary listing  may be made effective unless and
until the Company’s shareholders approve such amendment; and (iii) if the
national securities exchange on which the Company then maintains its primary
listing  does not have rules regarding when shareholder approval of amendments
to equity compensation plans is required (or if the Company’s Ordinary Shares
are not then listed on any national securities exchange), then no amendment to
the Plan (A) materially increasing the number of shares authorized under the
Plan (other than pursuant to Section 4(c) or 10), (B) expanding the types of
Awards that may be granted under the Plan, or (C) materially expanding the class
of participants eligible to participate in the Plan shall be effective unless
and until the Company’s shareholders approve such amendment.  In addition, if at
any time the approval of the Company’s shareholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Share Options, the Board may not effect such
modification or amendment without such approval.  Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 12(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan.  No Award shall be made that is conditioned upon shareholder approval of
any amendment to the Plan unless the Award provides that (i) it will terminate
or be forfeited if shareholder approval of such amendment is not obtained within
no more than 12 months from the date of grant and (2) it may not be exercised or
settled (or otherwise result in the issuance of Ordinary Shares prior to such
shareholder approval.

 

(e)                                  Authorization of Sub-Plans.  The Board may
from time to time establish one or more sub-plans under the Plan for purposes of
satisfying applicable securities, tax or other laws of various jurisdictions. 
The Board shall establish such sub-plans by adopting supplements to

 

15

--------------------------------------------------------------------------------


 

the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable.  All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.

 

(f)                                   Compliance with Section 409A of the Code.
If and to the extent (i) any portion of any payment, compensation or other
benefit provided to a Participant pursuant to the Plan in connection with his or
her employment termination constitutes “nonqualified deferred compensation”
within the meaning of Section 409A and (ii) the Participant is a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as
determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A) (the “New Payment
Date”), except as Section 409A may then permit.  The aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.

 

(g)                                  Limitations on Liability.  Notwithstanding
any other provisions of the Plan, no individual acting as a director, officer,
employee or agent of the Company will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable with respect to the Plan because of any contract
or other instrument he or she executes in his or her capacity as a director,
officer, employee or agent of the Company.  The Company will, subject to
applicable law, and the terms of the Company’s constitutional documents,
indemnify and hold harmless each director, officer, employee or agent of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.

 

(h)                                 Governing Law.  The provisions of the Plan
and all Awards made hereunder shall be governed by, except to the extent
preempted by other applicable laws (1) with respect to the corporate law
requirements applicable to the Company, the validity and authorization of the
issuance of Shares under the Plan and similar matters, the laws of Ireland
(without reference to conflict of law principles thereof) and (2) with respect
to all other matters relating to the Plan and Awards, the laws of the State of
Delaware, excluding choice-of-law principles of the law of that state.

 

16

--------------------------------------------------------------------------------


 

NABRIVA THERAPEUTICS plc 2017 SHARE INCENTIVE PLAN

SUB-PLAN GOVERNING AWARDS TO NON-EMPLOYEES

 

1                                         General

 

1.1                               In accordance with Rule 12(e) of the 2017
Share Incentive Plan (“the Plan”) the Board has determined to establish this
sub-plan (“the Non-Employee Sub-Plan”) for the purposes of Awards to individuals
who are not employees of the Company, including directors, consultants and
advisors of the Company.

 

1.2                               All terms that are not otherwise defined
herein shall have the same meaning as set forth in the Plan and all provisions
of the Plan shall apply to this Non-Employee Sub-Plan except as outlined below.

 

2                                         Purpose

 

2.1                               The purpose of the Non-Employee Sub-Plan is to
advance the Company’s growth and success and to advance its interests by
attracting and retaining well-qualified non-employee directors, consultants and
advisors and by providing such individuals with incentives to put forth maximum
efforts for the long-term success of the Company’s business.

 

3                                         Terms of Non-Employee Sub-Plan

 

3.1                               Eligibility

 

All of the Company’s directors, as well as consultants and advisors to the
Company (as the terms consultants and advisors are defined and interpreted for
purposes of Form S-8 under the Securities Act 1933, as amended, or any successor
form) are eligible to be granted Awards (as defined below) under the
Non-Employee Sub-Plan.

 

3.2                               Administration

 

Awards to non-employee directors will be granted and administered by a
Committee, all of the members of which are independent directors as defined by
5605(a)(2) of the NASDAQ Marketplace Rules.

 

3.3                               Limits

 

The maximum value (calculated based on grant date fair value for financial
reporting purposes) of Ordinary Shares subject to Awards granted in any fiscal
year to any individual non-employee director shall not exceed $500,000 in the
case of an incumbent director or $1,000,000 in the case of a new director during
his or her first year of service. The maximum amount of cash compensation paid
in any fiscal year to any individual non-employee director shall not exceed
$175,000 in the case of an incumbent director or $225,000 in the case of the
Chairman of the Board.  The Committee may make exceptions to this limit for
individual non-employee directors in extraordinary circumstances, as the
Committee may determine in its discretion, provided that the non-

 

17

--------------------------------------------------------------------------------


 

employee director receiving such additional compensation may not participate in
the decision to award such compensation.

 

3.4                               Payment upon Exercise

 

The provisions of clause 5(f) of the Plan shall apply to this Non-Employee
Sub-Plan except that the Company will not provide for or permit the “net
exercise” arrangement referred to in clause 5(f)(4) of the Plan.

 

3.5                               Termination of Status

 

The Board shall determine the effect on an Award of the disability, death,
termination or other cessation of office or services or other change in the
status of a Participant and the extent to which, and the period during which,
the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights, or receive any
benefits, under an Award.

 

3.6                               No Right To Status.

 

No person shall have any claim or right to be granted an Award by virtue of the
adoption of the Non-Employee Sub-Plan, and the grant of an Award shall not be
construed as giving a Participant the right to a continued relationship with the
Company.  The Company expressly reserves the right at any time to terminate its
relationship with a Participant free from any liability or claim under the
Non-Employee Sub-Plan, except as expressly provided in the applicable Award.

 

18

--------------------------------------------------------------------------------